Title: [June 1786]
From: Adams, John Quincy
To: 



      Thursday June 1st. 1786.
      
      
       We had this forenoon a Lecture from Mr. Williams. Upon the reflection and the refraction of light. It is not usual for him to give Lectures on Thursdays, as many of both the Classes, are always absent on that day; as was the Case to day, not above half being present. But he has been so long prevented, by the weather, from giving any, that he is obliged to take the first fair day that happened: he has yet given but fourteen Lectures, it is said he has ten more to give, and must finish before the 21st. of this month. The Lecture was not to me so entertaining as some have been.
      
      

      2d.
      
      
       We had another Lecture from Mr. Williams to day, with an explanation of the different optical Instruments, that are most commonly made use of. But there was such, a flocking to see through the microscope, and the magic Lantern, and the camera obscura, that something got broke, and Mr. Williams, shew nothing more after it. Weather very warm, several of us, bath’d in the River this afternoon.
      
      

      3d.
      
      
       We had a Lecture this morning upon Electricity; we received two small shocks, which however, gave me such a stroke in the joints at my elbows that I could not write after it; The weather very warm indeed. Fahrenheits’ thermometer I am told was at 87: 80 is the common summer heat. We did not recite in Doddridge, this morning.
      
      

      4th.
      
      
       Attended meeting all day. It was very uncomfortable, the weather being so warm, and we are crowded there so thick. The Parson for our Comfort was very short. In the forenoon he preach’d from I Ep: John V. 11. And this is the record, That God, hath given to us eternal Life, and this Life is in his Son, and in the afternoon from, I Corinthians VII. 31. And they that use this world, as not abusing it: for the fashion of this world passeth away.
      
      

      5th.
      
      
       We had a Lecture from Mr. Williams, concerning heat, proper Lecture for the weather. Je fus le soir à l’assemblée de nôtre petite Societé, ou nous eûmes, Burge, Chandler, Harris, et moi une petite dispute impromptue, sur la Question, si l’Europe est plus favorable au genie que l’amerique. Moi, je soutins, le contraire, et je le soutiendrai toujours. Après avoir fait quelques autres petites affaires, chacun se retira.
      
      
       
        
   
   The A.B. Club. See entry for 29 May (above).


       
      
      

      6th.
      
      
       Mr. Williams gave us another Lecture upon heat; and introduced a new System of his own. But the heat being increased in the Chamber, by a small fire, which was necessary for making the experiments, and by the breath of an hundred Persons, as­sembled in it, became almost insupportable, Thompson fainted completely, and was carried away to his chamber.
      
      

      7th.
      
      
       We had this morning a continuation of Mr. Williams’s System; by which, he pretends to account for the aurora borealis, in a manner different from any that has yet been started. His Hypothesis appears to be very plausible, and I hope, that if it is not wholly true, it may lead on to further discoveries concerning a Phenomenon, which has not yet been well accounted for.
       I declaim’d in the Chapel this afternoon. (See page 318.)
       Immediately after prayers, the Parts for exhibition, were given out. Little, has the English Oration, Beale, the Latin, Abbot 1st. and Burge the Forensic. It is a matter of surprize, that Beale, should have an Oration as he is not considered, as very extraordinary either as a scholar or, a speaker.
      
      
       
        
   
   That is, in entry of 15 April (above).


       
      
      

      8th.
      
      
       A very warm day again. I was in the morning with Mr. Williams, at the Philosophy Chamber. I made tea for the Club this afternoon. We were at Beale’s chamber in the afternoon.
      
      

      9th.
      
      
       Quite unwell almost all day. We had a Lecture from Mr. Williams, upon magnetism. The weather has altered so much that it is now very cool.
      
      

      10th.
      
      
       The Course of Philosophical Lectures was closed, with one, giving an explanation of the Orrery, and as an Introduction, to the astronomical Course, which we shall have next Quarter. I went also, and heard a Lecture from Dr. Waterhouse, upon digestion. I have nearly Lost this day; strol’d about with White in the afternoon. Cranch went to Boston. After Tea, we walk’d, half, an hour and then return’d and spent the rest of the Evening at Bridge’s Chamber.
       Mr. Williams closed his Lectures, with these Verses from Pope
       
       
        All are but parts of one stupendous whole,
        Whose Body, Nature is, and God, the Soul;
        That, chang’d through all, and yet in all the same;
        Great in the Earth, as in th’aethereal frame;
        Warms in the Sun, refreshes in the breeze,
        Glows in the stars, and blossoms in the trees,
        Lives through all Life, extends through all extent,
        Spreads undivided, operates unspent;
        To him no high, no low, no great, no small;
        He fills, he bounds, connects and equals all.
       
      
      
       
        
   
   “An Essay on Man,” Epistle I, lines 267–274, 279–280.


       
      
      

      11th.
      
      
       Mr. Howard a Minister from Boston, preach’d in the forenoon from, Proverbs I. 20. Wisdom crieth without; she uttereth, her voice, in the Streets. 21. She crieth in the chief place of concourse, in the openings of the gates: in the City she uttereth her words saying. 22. How long ye simple ones, will ye love simplicity?, and the scorners delight in their scorning, and fools hate knowledge? And in the afternoon from Luke XII. 48. For unto whomsoever much is given, of him shall be much required. I like the last much the best. There was a liberality of Sentiment, in his System, which is very seldom, found among preachers in this Country. Those of Boston, however are distinguished, in general for this Quality.
      
      
       
        
   
   Simeon Howard, minister of the West Church, Boston, 1767–1804, and holder of Arian and Arminian views. JQA described another sermon of his as “excellent... full of candor, benevolence, and piety, with the most liberal sentiments”; attending the Dudleian lecture given by Howard in Sept. 1787, he found the minister’s views “replete with sound sense and a wholesome doctrine, as all the sermons that I ever heard from this gentleman, have been” (Sibley-Shipton, Harvard Graduates,John Langdon Sibley and Clifford K. Shipton, Biographical Sketches of Graduates of Harvard University in Cambridge, Massachusetts, Cambridge and Boston, 1873- . 14:279–288; entries for 18 April, 5 Sept. 1787, below).


       
      
      

      12th.
      
      
       Recite this week to Hale, who was absent this afternoon. Je n’ai rien fait de toute la journée, qu’ecrire pour nôtre Societé, voici une piece, que je finis hier.
       A. B. N. 1.
       
        
         
          “Nil tarn difficile, quod non Solertia vincat.”
          I must inform those of my hearers, that have never studied, the Latin Language, that the meaning of this is “nothing is so difficult, but it may be overcome by Industry.”
          
          In a litteral Sense this Proposition is false. There are doubtless certain bounds, which the supreme being has placed to the faculties of man, and beyond which, it must always be impossible for us to penetrate. A man who should endeavour by industry, to live upon air, or to be immortal, would not succeed better, than the monks of a Certain Convent, who having read in Scripture, that faith as big as a grain of mustard seed would be sufficient to remove a mountain, were determined to pray without ceasing, untill a very inconvenient hill, that stood before the Convent should disappear. After they had spent, 3 or 4 days in displaying their faith; they were greatly surprized to see the mountain standing as firm as ever. They consulted together, to know what was the Reason, of their being so unsuccessful; one of them finally said, he imagined there was some mistake in the Translation, and that it ought to be, Faith, as big as a mountain, would be sufficient to remove a grain of mustard seed: But had those monks ever studied the writings of celebrated authors in any Language, they would often have met with this figure of rhetoric.
          Nor is this Proposition strictly true, in a moral Sense; for if a man, is born with small abilities, the utmost stretch of Industry, will not enable him to equal one, who, possess’d of more genius, does not cultivate it, with so much assiduity. But when we consider that Industry without genius, is sufficient to carry a man thro’ Life, with honour, that Genius without Industry, serves only to increase the fault of the Person, who is possess’d of it, and that they produce such surprizing Effects, when they are united, we must conclude, that the Poet has Reason to say, Industry, can overcome all Things.
          If we look into history, we shall find; that this Virtue, has been productive, of greater effects, than any other. Those stupendous works, which struck every beholder with amazement, and which for that Reason were styled the wonders of the world, display’d, and those of them, that are yet extant, still display, the Industry of mankind, in the Infancy of Creation. But, while we admire the Principle, which enabled them, to execute such surprizing undertakings, we must lament their want of judgment for spending so great a portion of their Time, in erecting a Colossus, a mausoleum, and Pyramids, which could afford only a momentary pleasure to the Eye of the beholder, who could acquire neither wisdom nor Virtue from the contemplation of them. It is not necessary to mention, that the republics of Greece, and Rome, owed their grandeur, more to their Industry, and Perseverance, than to any other Cause; but the Republic of Holland, furnishes perhaps, the most striking and most brilliant advantages, produced, by these Virtues. Placed on a small, insignificant portion of the Earth, which is continually subjected to the impetuous attacks of the Ocean, and which cannot produce even the necessaries of Life, for a tenth part of its Inhabitants; they have been enabled by their Industry not only to withstand the encroachments of the Sea, but to rise to the Summit of national glory, and take their Seat among the most powerful Empires on Earth. Such are the benefits, which accrue, from Industry, to nations. Its benign Influence, is not less advantageous to Individuals. It is one of those Virtues, which is equally to be esteemed and admired, in all ages, in all places, and at all Times, and next to Innocence, it is perhaps the most amiable quality, that can adorn the characters of Men.
         
        
       
      
      
       
        
   
   That is, JQA’s first speech before the A.B. Club.


       
      
      

      13th.
      
      
       No reciting this morning.
       This reciting in Locke, is the most ridiculous of all. When the Tutor enquires what is contained in such a section; many of the Scholars repeat the two first Lines in it, which very frequently say? nothing to the Purpose, and leave the rest for the Tutor to explain, which he commonly does, by saying over again the words of the author. The only advantage, which can, I think be derived from this, is that it forces some of the Students, whether they will or not, to know, the opinion of the author, whom they are presumed to study: this, may be of some use to the idle, but can be of none, to any youth, who is fond of study.
       I began Robertson’s History of Scotland, which I took last Friday from the Library.
      
      
       
        
   
   William Robertson, The History of Scotland During the Reigns of Queen Mary and of King James VI till his Accession to the Crown of England..., 2 vols., London, 1759.


       
      
      

      14th.
      
      
       The Freshmen, by their high Spirit of Liberty, have again involved themselves in difficulties. The Sophimores, consider themselves as insulted, by them, and in a Class meeting, last evening determined, to oblige all the Freshmen, to take off their hats in the yard, and to send them on errands?. There has been a great deal of business between them to day; Mr. Hale, has had several of them before him. Isaac Adams among the rest, a daring, insolent fellow, who has too much Influence in that Class, and who will not, perhaps, take his degree with them.
      
      

      15th.
      
      
       We did not recite this morning. The struggle between the Freshmen and Sophimores still continues. They have been mutually hoisting one another all day. I went with Andrews 1st and Dwight, and spent, part of the Evening at Mr. Dana’s.
      
      

      16th.
      
      
       Warm weather. Nous eûmes une assemblée extraordinaire de nôtre Societé; Dwight y fit un discours, au nom de sa Classe, en prenant Congé de la Societé. C’est une Loi que lorsqu’une Classe, quitte l’Université, un membre de la Societé et de cette Classe, fera un discours; on le choisit un an d’avance; mais comme, ce furent les membres de la presente premiere Classe, qui ont institué le Societé, le discours de ce soir, fut le premier dans ce genre. Le Discours fini ces messieurs, se retirerent, et nous fimes Choix, de Freeman, pour faire le discours de l’anniversaire, l’année prochaine, et de Bridge, pour celui du Congé. Aprés avoir fait quelques autres affaires nous nous retirâmes, chéz nous.
      
      

      17th.
      
      
       This day, the Bridge over Charlestown Ferry was compleated, and as the same day 11 years agone, was mark’d at Charlestown, with dreadful Scenes, of Slaughter and Destruction, the managers, and directors of the Bridge, determined, that this day should be mark’d with Pleasure and festivity. I do not think however that the scheme, was good. A Dinner was provided for 600 People, on Bunker’s hill: the havoc of oxen, sheep, and fowls of all kinds, was I suppose as great to day, as that of men upon the former occasion and I dare say, there was as much wine drank now, as there was blood spilt then, and to crown the whole, The head of the table, was I hear placed on the very spot where the immortal Warren fell. I think however, that the ground which had been the scene, of such an awful Day, should not, be made a scene, of revels, and feasting. What must be the feelings of a man of Sensibility, who, would naturally say to himself “perhaps, I am now seated on the grave of my dearest friend. Perhaps this is the Spot where he drew his last gasp; and I may now be treading down his bones.” All this may be called prejudice, but they are feelings natural to the heart, and such as ought not I think to be rooted from it. Three or four Songs were composed upon the occasion, by different persons, in every one of which Charlestown was compared, to a Phoenix, rising from its ashes. All the Tutors were gone, so that we had no Prayers in the afternoon, and there were not more than 30 persons in to Commons. For my Part, I did nothing all day in Consequence of it. After dinner we bathed in the River.
      
      
       
        
   
   The Battle of Bunker Hill, which JQA viewed from Braintree, and the death of Dr. Joseph Warren left a vivid impression on JQA which remained throughout his life. As late as 1846, he wrote of the events of that day: “I saw with my own eyes those fires, and heard Britannia’s thunders in the Battle of Bunker’s hill and witnessed the tears of my mother and mingled with them my own, at the fall of Warren a dear friend of my father, and a beloved Physician to me. He had been our family physician and surgeon, and had saved my fore finger from amputation under a very bad fracture” (Adams Family Correspondence,Adams Family Correspondence, ed. L. H. Butterfield and others, Cambridge, 1963- .1:29, 223–224; JQA to Joseph Sturge, March 1846, Dft, Adams Papers).


       
       
        
   
   For an account of the opening of the Charles River Bridge, which attracted a crowd of 20,000, see the Boston Independent Chronicle, 22 June.


       
      
      

      18th.
      
      
       The Weather extremely warm, all day. I Dined at Mr. Dana’s. Parson Hilliard gave us two Sermons, from Philippians II. 15. Among whom ye shine as lights in the world. It is customary for the minister to preach an occasional Sermon, to the Senior Class, the Sunday preceding the 21st. of June, and this was such. By changing the indicative mood ye shine into the Imperative shine ye: he made it quite applicable; in the afternoon he addressed them in particular, and they all rose, as is customary. He paid them many Compliments, and concluded with many good wishes for their welfare. The only fault, I heard found with his address, was that he dwelt too much upon divinity, and too little upon the other Professions.
      
       

      19th.
      
      
       Doctor Waterhouse gave, what he called his Valedictory Lecture containing a comparative view of Reason, and Instinct. I thought it an exceeding good one; and it pleased very generally. We had a meeting of the A B this Evening. Only four members attended. Three of them read their Pieces, I did not, on account of my speaking one next Monday; at one of the last meetings it was enacted, that one member at every meeting should speak an Oration, and two at every occasional meeting, read a forensic disputation. It is to go round alphabetically, and the first Oration fell to me; but by this Law, the person that speaks at the occasional meeting shall be excused from reading a piece the meeting before. The weather being rainy, prevented I suppose, many of the Society from attending.
      
      

      20th.
      
      
       Bridge obtained leave of absence till Commencement. He intends to pass the Summer Vacation here, and supposes he shall be able to Study with much more advantage, when he is not continually called away by the College exercises, than he can now: and I think he is quite right.
      
      

      21st.
      
      
       This day the Seniors leave, College; there is no recitation in the morning, and prayers are deferred till 10 o’clock. The Class then went down in procession two by two, with the Poet at their head, and escorted the President to the Chapel. The President made a very long prayer, in which in addition to what he commonly says he pray’d a great deal for the Seniors: but I think he ought to get his occasional prayers by heart before he delivers them. He bungled always when he endeavoured to go out of the beaten track, and he has no talent at extempore Composition. The Poem was then delivered, by Fowle, who paid most tremendous Compliments to the President but his addresses, to the Professors and Tutors, to the other Students, and to his own Class, were excellent. The Seniors soon after it was over set out, on their party.
       In the afternoon I was admitted with Burge, and Cranch to the φῖβετα, καππα Society. It is established to promote friendship, and Literature, in several of the Universities of America. The initials of the words φιλοσοφια βιομ κυβερνητης, are on one side of the medal, and on the other S. P. which means Societas Philosophica Philosophicae. They had met in Harris and Dwight’s Chamber, and there was in the admission a considerable degree of Solemnity. Mr. Paine, the butler, was present as vice president, Mr. Burr, and Mr. Ware, as members, Andrews, and Harris of the Seniors, and Bridge, Fiske, Freeman, Little, and Packard, who were admitted some time Since, from our Class.
      
      
       
        
   
   “Philosophy is the governess, rule or guide of life.” Because of the rising criticism of secret societies, JQA was instrumental in 1831, at a time of anti-Masonic feeling, in helping expose the secrets of Phi Beta Kappa to the world (JQA, Memoirs,Memoirs of John Quincy Adams, Comprising Portions of His Diary from 1795 to 1848, ed. Charles Francis Adams, Philadelphia, 1874-1877; 12 vols.   8:383–387, 389–392, 394–399; Oscar M. Voorhees, The History of Phi Beta Kappa, N.Y., 1945, p. 184–191).


       
       
        
   
   Joshua Paine, Harvard 1784, M.A. 1787 (Harvard Quinquennial Cat.Harvard University, Quinquennial Catalogue of the Officers and Graduates, 1636- 1930, Cambridge, 1930.  ).


       
       
        
   
   Jonathan Burr, Harvard tutor, 1786–1787 (same).


       
      
      

      22d.
      
      
       White and Cranch went to Brain tree this morning, and intend to stay there till Saturday night. Weather cool, and in the afternoon rather disagreeable.
      
      

      23d.
      
      
       I made tea, for the Club: only four attended: many of them being out of town. I answered for no absences, this morning. Almost all the Seniors are now gone.
      
      

      24th.
      
      
       My Cousin return’d from Braintree this Evening. We had no reciting this morning. Weather comfortable all day.
      
      

      25th.
      
      
       Mr. Mellen, preach’d here: he was a Tutor two or three years since. His forenoon discourse was from Psalm, c. 3.Know ye that the Lord, he is God: it is he that hath made us and not we ourselves; we are his People, and the sheep of his Pasture. The afternoon, from Acts X. 2. A devout man, and one that feared God with all his house, which gave much alms to the people, and prayed to God alway.
       Mr. Mellen’s manner is more affected, than that of any preacher I ever saw. His Sentiments were more liberal than is common, and his composition good; but all is entirely spoilt by his manner of speaking.
      
      
       
        
   
   John Mellen was minister of the first parish of Barnstable (Sibley-Shipton, Harvard Graduates,John Langdon Sibley and Clifford K. Shipton, Biographical Sketches of Graduates of Harvard University in Cambridge, Massachusetts, Cambridge and Boston, 1873- . 17:405–409).


       
       
        
   
   That is, Psalms 100:3.


       
      
      

      26th.
      
      
       A. B. N 2. (but was spoke first).
       
        
         
          Destitute of Abilities which might induce you gentlemen, to overlook my want of experience, and of experience to conceal my want of talents; it is with the utmost Diffidence, that I address a number of Characters so respectable, as those that are now before me. But I have frequently observed, that those Persons, who excel the most in any art or Science, are possessed of the greatest share of Candour, and are the readiest to encourage those who endeavour to follow their example; my greatest fear therefore is that not only your candour, but your Patience also, will be put to trial.
          The advantages which are derived from Education is one of the most important subjects that can engage the attention of mankind; a subject on which the welfare of States and Empires, as well as of small Societies, and of individuals in a great measure depends. It has long been an opinion generally received, that the Situation which should afford the greatest degree of happiness to mankind, would be the most eligible; and the Poet appears to be of this Opinion when he says
          
           “For forms of government let fools contest
           Whate’er is best administer’d is best.”
          
          But with due reverence, to the Sentiments of mankind in general, and of a person so celebrated in particular I must beg leave to think otherwise, and to suppose, that happiness, should not be the criterion by which to judge of the excellency of a government or of the Situation of men. I do not know whether I am singular in the Idea; but I believe there is nearly an equal Sum, of felicity, and of unhappiness, as to Individuals, spread all over the Earth; and that whatever difference there may be is in a great measure owing to the difference of dispositions which in some men, are much easier and happier than in others: but that it depends neither upon a good form of Government, nor upon civilization.
          
          We who have had the good fortune to be born under a free government frequently exclaim, with Reason, against despotism. Yet in one of the most despotic monarchies on Earth, I have seen more sprightliness, more cheerfulness, and contentment, than in any other Country in Proportion: because, as they have no Ideas of the blessings of Freedom, they can neither desire to possess it, nor lament their being deprived of it, and I am perswaded that a man perfectly in a State of Nature, would enjoy as much, and perhaps more real happiness, than another with all the learning of a Newton. Ideas of happiness appear always to be local, and always adapted to the Situations of men. The inhabitants of the East naturally of warm Constitutions, place the Summit of felicity in being forever buried in the Embraces of perpetual Virgins, without ever finding their Vigour impaired. The North american Savage, whose Life is one continued Scene, of slaughter and destruction, considers it, as his supreme delight to prolong the Torments of a Captive enemy, and his pleasure is always increased in proportion to the Pain which he Causes. The original inhabitants of the West India Islands, placed their chief happiness, in being stretch’d from morning to night, under the shadows of their Trees, and enjoying a Perpetual and undisturb’d repose. In short it appears plain that what would be the Summit of bliss to one man, would make another very wretched.
          Civilization is to a State what Education is to an Individual. When men become civilized they alter their Ideas of happiness, their object is more noble, more exalted, and more reasonable; but desires remain, and as they are more refined, and have their Source in the mind, they are not so easily gratified, as the desires of Sense and thus in the progress of human Life. The youth despises the Pursuits of the Child; the man slights the desires of the youth; and he whose forehead is furrow’d by the brazen finger of Time, and whose head is sprinkled with the Snow of the winter of Life, looks to his God, as the object of his happiness, and concludes with Solomon, that all else is but vanity and Vexation of Spirit. May we not therefore conclude, that civilization does not increase the Sum of happiness among Men? And if this is to be the Standard by which we must judge, it appears to me Clear that education can be of little or no Service to mankind, and that it were better to be a beast of the Fields than the Lord of the Creation.
          But Nations and Individuals, are I think to be esteemed and admired, according as they fulfill the Purpose of the Deity in creating them; according as their Virtues are great and numerous, and their Vices small and few. And here we shall find that all depends entirely upon civilization and Education: for it is I suppose beyond all doubt, that the progress of every virtue, and of every amiable Quality in a Nation, or an individual, is always in Proportion to the progress of civilization. If we take a view of Man, merely as nature forms him, what a despicable figure will he make, in comparison with man in a State of civilization. Endowed by nature with abilities greater than those of any other animal, he soon extends his Empire over them all: his ingenuity furnishes him, with arms to destroy them, and by this means he accustoms himself to view with indifference, the agonies of Death in another. Bound to his fellow Creatures by no tie of Society, whenever his Interest or his Passion prompts he is as ready to kill a man as any other animal. Violent in his Passions as all men naturally are, and never having been taught that it was his Duty to restrain them, the least irritation hurries him on to the highest pitch of Fury, and he commits the greatest outrages, without being troubled with a Conscience which might reproach him, when his Passion subsides. Society first lays him under restraints, and in Proportion as he advances in that he learns the Duties which he owes to those that surround him, and his heart improves with his understanding.
          I have neither Time, nor a Capacity sufficient to trace the progress of civilization, to the pitch, at which it has arrived in most parts of the Earth at present. The advantages of Education are so well known that they need not to be mentioned: nor is it necessary to observe that youth is the Time for the improvement of the heart, and of the understanding. At that time of Life the mind, like wax readily receives every impression that is applied to it: A Good Education inspires the Soul with those exalted, and divine Sentiments, which form, the Patriot and the Sage; which warm the breast of the Hero, cause him to spurn every Idea of fear, and to think with the Roman Poet, “Dulce et decorum est pro patria mori,” which raise the voice of the Orator to speak in thunder, for the Cause of his Country, and which shew Man, at the highest degree of Perfection, to which the supreme being is pleased he should arrive. Or as it has been beautifully expressed in Verse.
          
          
           In the pure mind at those ambiguous Years,
           Or Vice, rank weed! first strikes her poisonous Root
           Or haply, Virtue’s opening bud appears,
           By just degrees, fair bloom, of fairest Fruit.
           For if on youth’s untainted thought imprest,
           The generous Purpose still, shall warm the manly breast.
          
          
           Finis
          
         
        
       
       Besides this we had an extempore disputation on the Question; whether a public Education, was more advantageous, than a private one?
       We had this morning a mathematical Lecture from Mr. Williams, and a public one from Mr. Pearson, in the afternoon, on the origin of Language.
      
      
       
        
   
   In the speech which follows, JQA’s second before the A.B. Club, paragraphing has been editorially supplied.


       
       
        
   
   “An Essay on Man,” Epistle III, lines 303–304.


       
       
        
   
   “’Tis sweet and glorious to die for one’s fatherland.”


       
      
      

      27th.
      
      
       No reciting this afternoon. A number of the Scholars are forming themselves into a military Company, and sent a Committee to the Governor, for some arms.
      
      

      28th.
      
      
       I received a letter from Mr. W. Smith, informing me of my aunt Smith’s Death. She was here this Day week. Coll. Thatcher, the representative, for this Town, fell instantaneously dead, yesterday in Boston Streets. I went to Mr. Wigglesworth, to Mr. Sewall, and to Mr. Pierson, in the afternoon. Almost all the Class met at Amory’s chamber this morning.
      
      
       
        
   
   Letter not found; Mrs. Elizabeth Storer Smith, wife of Isaac Smith Sr. and sister of Deacon Ebenezer Storer, had died the previous day (Malcolm Storer, Annals of the Storer Family, together with Notes on the Ayrault Family, Boston, 1927, p. 48; Isaac Smith Jr. to AA, 8 July, Adams Papers).


       
       
        
   
   Stephen Sewall had been Hancock Professor of Hebrew and Oriental Languages from 1764 until 1785, when he was dismissed for intemperance. TBA lived at his house during his freshman year (Sibley-Shipton, Harvard Graduates,John Langdon Sibley and Clifford K. Shipton, Biographical Sketches of Graduates of Harvard University in Cambridge, Massachusetts, Cambridge and Boston, 1873- . 15:107–114; JQA to JA, 30 Aug., Adams Papers).


       
      
       

      29th.
      
      
       Went to Boston, and attended my aunt Smith’s funeral. Sat about an hour with my old Companion Johonnot who shew me some more of his Poetry. We returned to Cambridge, in the midst of the Rain in the Evening.
      
      

      30th.
      
      
       Mr. and Mrs. Cranch, Mr. W Smith, and Miss Betsey, came up here this afternoon and drank tea.
       Fine Weather.
      
     